Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 25, 2018

                                       No. 04-17-00410-CV

                                         Henry MCCALL,
                                            Appellant

                                                 v.

                                          Homer HILLIS,
                                            Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 14417
                          Honorable N. Keith Williams, Judge Presiding

       ORDER ON APPELLEE’S MOTION FOR EN BANC RECONSIDERATION

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           Appellee’s motion for en banc reconsideration is DENIED.

                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2018.



                                                       ___________________________________
                                                       Keith E. Hottle,
                                                       Clerk of Court